Name: Council Regulation (EEC) No 2368/89 of 28 July 1989 amending Regulation (EEC) No 3951/88 fixing catch possibilities for 1989 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 3 . 8 . 89 Official Journal of the European Communities No L 225/3 COUNCIL REGULATION (EEC) No 2368/89 of 28 July 1989 amending Regulation (EEC) No 3951/88 fixing catch possibilities for 1989 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention Whereas, in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters ; Whereas it is necessary consequently to reduce the fishing possibilities of the Community on the stocks in the current year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the 1985 Act of Accession, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 3 of Regulation (EEC) No 170/83, it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, in accordance with Article 4 of the said Regulation, the share available for the Community is to be allocated between the Member States ; Whereas Regulation (EEC) No 3951 /88 (') fixed catch possibilities for 1989 for certain fish stocks apd groups of fish stocks in the Regulatory Area as defined in the NAFO Convention ; Whereas the scientific information now available on the cod stocks in NAFO divisions 2 J + 3 KL indicates a deterioration in the status of the stocks : Article 1 The figures relating to cod in NAFO divisions 2 J + 3 KL set out in Annex I to Regulation (EEC) No 3951 /88 are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 352, 21 . 12. 1988 , p. 9 . No L 225/4 Official Journal of the European Communities 3. 8 , 89 ANNEX Stock Member State 1989 quota(tonnes) Species Geographical regions Division Cod North-west Atlantic NAFO 2 J + 3 KL Belgium I I Denmark \ Germany 15 080 \ Greece \ I Spain 15 680 I \ France 2470 \ IlIreland \ IIItaly I \ IIIILuxembourg IIIlNetherlands Portugal 24 510 Il||United Kingdom 660 Available for Member States \ EEC Total 58 400